Citation Nr: 0418466	
Decision Date: 07/12/04    Archive Date: 07/27/04

DOCKET NO.  03-25 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002), to 
include whether a rating decision in June 1977, which reduced 
the evaluation for residuals of a pituitary tumor from 
100 percent to 40 percent, involved clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
February 1949 and from August 1949 to September 1966.  He 
died in June 1996.  The appellant is his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions by the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that a rating decision in January 1995 denied 
multiple claims filed by the veteran.  The veteran initiated 
an appeal by filing a timely notice of disagreement in 
February 1995.  The RO furnished the veteran a statement of 
the case in April 1996, and, the veteran's representative 
filed a timely substantive appeal in May 1996.  As noted 
above, the veteran died in June 1996 while those claims were 
pending.  In June 1996, the appellant filed VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits By a Surviving Spouse or Child 
(Including Death Compensation If Applicable).  The RO has not 
adjudicated the appellant's accrued benefits claim, which is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The June 1977 rating decision, which reduced the 
evaluation for residuals of a pituitary tumor from 100 
percent to 40 percent, was consistent with governing law and 
supported by evidence then of record.

2.  At his death in June 1996, the veteran had been rated 
totally (100 percent) disabled based on individual 
unemployability due to service-connected disabilities from 
June 1994, a period of two years.

3.  At the time of his death the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling for a 
period of 10 years immediately preceding death.


CONCLUSIONS OF LAW

1.  The June 1977 rating decision reducing the evaluation for 
residuals of a pituitary tumor from 100 percent to 40 percent 
was not clearly and unmistakably erroneous. 38 C.F.R. § 
3.105(a) (2003).

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regard to the appellant's claim that a rating decision 
in June 1977 involved CUE, the Court has held that insofar as 
CUE claims are not conventional appeals and are fundamentally 
different from any other kind of action in the VA 
adjudicative process, the duties to notify and assist 
contained in the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), are not 
applicable.  Specifically, determinations as to the existence 
CUE are based on the facts of record at the time of the 
decision challenged, such that no further factual development 
would be appropriate.  See Dobbins v. Principi, 15 Vet. App. 
323, 327 (2001) (citing Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).  

With regard to the claim for DIC under 38 U.S.C.A. § 1318, 
"[B]ecause the law as mandated by statute, and not the 
evidence, is dispositive of this claim, the VCAA is not 
applicable."  Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Also see Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Nevertheless, the Board emphasizes that the appellant has 
received notice as to the applicable law and regulations 
governing determinations as to her entitlement to benefits 
under 38 U.S.C.A. § 1318, to include based on a claim of CUE, 
and, has been afforded the opportunity to present argument in 
support of her claim.  Specifically, in a letter dated in 
March 2003, the RO informed the appellant that it had denied 
her claim for DIC under 38 U.S.C.A. § 1318 in its March 2003 
rating decision and provided a copy of that rating decision, 
which stated the reasons why the appellant's claim had been 
denied, specifically, that the veteran had been rated 100 
percent disabled for only two years prior to his death and 
not for the 10 years prior to death required for entitlement 
to DIC under 38 U.S.C.A. § 1318.  Then, in a letter dated in 
April 2003, the RO informed the appellant that it had found 
that the rating decision in June 1977, which reduced the 
evaluation for the veteran's residuals of a pituitary tumor, 
did not involve CUE. The RO provided the appellant with a 
copy of its April 2003 rating decision, which stated that the 
RO found that the June 1977 rating decision correctly 
evaluated the veteran's service connected disability.  In the 
statement of the case issued to the appellant in April 2003, 
the RO informed her of the evidence which had been considered 
and the facts required to substantiate the claim.  The RO 
noted the history before the Court and in regulations 
relevant to hypothetical entitlement and the facts of the 
veteran's case.  In another statement of the case issued to 
the appellant in July 2003, the RO included regulations 
concerning finality of decisions, revision of decisions, 
reduction of evaluations, and the criteria in June 1977 for 
evaluating malignant growths of the endocrine system and 
visual loss.  The RO discussed the evidence of record in June 
1977 and the reasons why the June 1977 did not involve CUE.  
While the appellant was not advised to furnish "any 
evidence" in her possession, she was advised that the issue 
of whether there was CUE in the June 1977 rating decision 
must be decided on the evidence and law which existed at that 
time.  And, despite the fact that the law precludes 
entitlement to benefits under 38 U.S.C.A. § 1318 based on 
consideration of "hypothetical entitlement", in an October 
2003 letter, the RO informed the appellant that it had 
reviewed all evidence in the veteran's claims file, that it 
would obtain any relevant records from a Federal agency, and, 
that it would make reasonable efforts to obtain any other 
relevant records properly identified by the appellant.  The 
RO requested that the appellant inform the RO of any other 
information or evidence which she thought would support her 
claim.  The appellant was then given information as to how to 
contact the RO concerning her claim.  

The Board again notes that the appellant's claim is denied on 
the basis of application of the law and/or based on the 
evidence on file and the law in effect at the time of the 
June 1977 rating decision, not on the basis of a resolution 
of any dispute as to the evidence speaking to the existence 
or severity of the veteran's disability ratings at the time 
of or prior to his death.  Insofar as she has been clearly 
notified of the basis for the decision made by the RO and has 
been afforded opportunity to present argument directly 
pertinent thereto, no additional actions are required under 
the VCAA or its implementing regulations and the Board may 
proceed to adjudicate the claim at this time.

II.  Legal Criteria and Analysis

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he or she 
had applied for compensation during his or her lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2003).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be:  (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for CUE in a previous decision.

In this case, at the time of his death, the veteran was in 
receipt of a total (100 percent) evaluation based on 
individual unemployability due to service-connected 
disabilities from June 22, 1994.  Prior to June 22, 1994, his 
combined service-connected disability rating was 40 percent 
from April 19, 1977.  He thus did not meet the statutory 
duration requirements for a total disability rating at the 
time of death.

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  The 
appellant has alleged that the previous rating decision in 
June 1977, which reduced the evaluation for residuals of a 
pituitary tumor from 100 percent to 40 percent, involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  
 
In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
CUE was present in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) 
a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.
 
The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
continued to state that:
 
If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.
 
Id. 
 
In this case, for the reasons stated below, the Board finds 
that the appellant has not raised a valid claim of CUE in the 
June 1977 RO decision because her claim of CUE amounts to no 
more than a disagreement with the RO's evaluation of the 
evidence then of record under governing laws and regulations, 
to include the rating criteria then in effect.  

A rating decision in November 1966 stated as follows:

The veteran is shown to have undergone surgery for a 
tumor of the pituitary gland in December 1962 and again 
in July 1964.  On an examination for retirement it is 
currently shown that there is regrowth of this tumor 
and it is considered malignant.

Residuals of the surgery include loss of visual acuity 
and loss of part of the skull.  The examination on 
separation shows visual acuity uncorrectable at 20/200 
bilateral.  Also shown veteran has loss of skull 
consisting of 8 burr holes, the combined area of the 
holes is equal to or greater than a 50 [cent] piece 
placed at the same level of the burr holes.  It is 
noted the examiner used a 25 [cent] piece for 
comparison.

The report of examination made on separation from 
service is inadequate to determine accurately for 
rating purposes the loss of visual acuity and the size 
of the defect in the skull.  It is however shown that 
the veteran is so severely disabled to meet the 
requirements of the law for entitlement under 38 USC 
314, subsec. (s).

The November 1966 rating decision assigned the following 
ratings effective October 1, 1966:  100 percent for a 
recurrent malignant pituitary tumor under Diagnostic Code 
7914; 70 percent for loss of visual acuity under Diagnostic 
Code 6075; and, 10 percent for loss of part of skull under 
Diagnostic Code 5296.  The November 1966 rating decision also 
granted special monthly compensation on account of a 
recurrent malignant tumor rated 100 percent and additional 
service-connected loss of visual acuity independently ratable 
at 60 percent or more under applicable law then in effect.

In January 1967, the veteran underwent VA X-rays of his skull 
and VA general medical and eye examinations.  

With regard to the veteran's skull, the VA general medical 
examiner in January 1967 reported as follows:

There is no disability or deformity [of the 
musculoskeletal system] except postoperative scars of 
the skull.  There are two arch-shaped surgical scars on 
each side of the forehead - each approximately 6 1/2 
inches in length.  Both scars are well healed and 
beneath each scar are skull defects which are somewhat 
irregular, residuals of previous bur holes.  There 
appears to be three distinct defects in the right 
forehead scar areas, each of which is approximately 1 
by 2 cms.  On the left there is a single larger defect 
at the apex of the scar which is about 4 by 1 cm. and 
two smaller defects at the extremity of the scar - the 
first slightly above the medial portion of the left 
eyebrow about one cm. in diameter; and the other 
laterally near the temporal hairline, about one cm. in 
diameter.

The report of eye examination in January 1967 appears to show 
a visual acuity of 20/200 bilaterally.  

An unappealed rating decision in January 1967 confirmed and 
continued the prior ratings.

An eye examination in March 1970 revealed vision of 20/200 
bilaterally, without any improvement since the prior 
examination.

VA X-rays of the veteran's skull in April 1977 showed 
residuals of neurosurgical surgical procedures.  The 
radiologist reported that apparently there had been a 
craniotomy with bone flaps on both anterior parietal and 
frontal areas; there was a metal clip overlying the area just 
anterior to the anterior clinoids and lying to the left of 
the midline; and pineal calcification was equivocal.

The VA examinations in April 1977 revealed visual acuity of 
20/200 in the right eye and 20/50 in the left eye with a 
residual temporal field defect.  The veteran denied having 
headaches, loss of consciousness, diplopia, or recent visual 
loss.  The veteran had a frontal skull scar of a craniotomy 
with burr holes on both sides in the frontal area.  

The rating decision in June 1977 assigned an evaluation of 40 
percent for residuals of a pituitary tumor from April 19, 
1977 based on an evaluation of 30 percent for visual loss 
under Diagnostic Code 6077 and an evaluation of 10 percent 
for a skull defect under Diagnostic Code 5296.  In the notice 
letter, sent in June 1977, the RO advised the veteran of the 
reduction in benefits, effective April 19, 1977, and, 
enclosed relevant information regarding his rights.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In June 1977, Diagnostic Code 5296, pertaining to loss of 
part of the skull, provided that, without brain hernia the 
loss of an area larger than the size of a 50-cent piece or 
1.140 inches or 7.355 cm. warranted an evaluation of 50 
percent; loss of an area smaller than the size of a 25-cent 
piece or 0.716 inches or 4.619 cm. warranted an evaluation of 
10 percent; and loss of an intermediate area warranted an 
evaluation of 30 percent.

In June 1977, Diagnostic Code 6076 provided that an 
evaluation of 30 percent was warranted when vision was 20/200 
in one eye and 20/50 in the other eye.

In June 1977, 38 C.F.R. § 3.105(e), pertaining to reduction 
in evaluation of compensation, provided that where the 
reduction in evaluation of a service-connected disability or 
employability status was considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, rating action 
would be taken.  The reduction was to be made effective the 
last day of the month in which a 60-day period from date of 
notice to the payee expires.  The veteran was to be notified 
at his or her latest address of record of the action taken 
and furnished detailed reasons therefore, and given 60 days 
for the presentation of additional evidence.

The Board first notes that, consistent with 38 C.F.R. 
§ 3.105(e), the veteran was properly notified of the rating 
reduction in question.  The appellant does not argue 
otherwise.  The record also fails to reflect that the veteran 
responded with additional evidence or argument or that he 
appealed the June 1977 rating decision.  Again, the appellant 
does not argue otherwise.  As such, that decision became 
final and is subject to collateral attack back on CUE.  See 
38 C.F.R. § 3.104 (1977).

The appellant's arguments focus on the propriety of the 
ratings assigned to the veteran's residuals at the time of 
the April 1977 decision; she argues that the evidence 
supported entitlement to higher evaluations.  In that regard, 
the Board notes that the VA X-rays and examinations in April 
1977 did not specifically provide information as to the size 
of any burr holes or the overall loss of skull attributable 
to such.  However, the report of the VA general medical 
examination in April 1967 showed that the veteran manifested 
healed scars with underlying "skull defects" at the site 
where the burr holes were previously noted.  Although not 
definitively established by the evidence then of record, 
therefore, it was a reasonable exercise of adjudicatory 
judgment for the RO to find in June 1977 that an evaluation 
of 10 percent and no more was warranted for loss of part of 
the skull of an area smaller than 0.716 inches or 4.619 cm, 
particularly where such was the same rating that had been 
assigned to such manifestation for many years.  

The evidence also shows that the RO properly evaluated the 
veteran's visual loss as it was reported at the VA 
examinations in April 1977.  Although the Diagnostic Code to 
rate vision of 20/200 in one eye and 20/50 in the other eye 
was Diagnostic Code 6076 and not 6077, any error with respect 
to the RO's reference to diagnostic code numbers did not 
affect the determination.  Instead, review shows that the 
rating assigned for the veteran's visual impairment was 
correct under the facts and criteria then in effect, which 
warranted no more than a 30 percent based on the clinical eye 
examination findings.  Although such findings represented an 
improvement in visual acuity from prior examinations, there 
was no contemporary medical evidence to show that, in fact, 
the veteran's visual acuity was worse than 20/200 and 20/50.  
As such, the medical evidence considered by the RO at that 
time supported the conclusion that the previously-assigned 70 
percent rating no longer represented the degree of 
objectively manifested visual acuity.

The appellant's argument that the June 1977 rating decision 
involved CUE in effect amounts to no more than a disagreement 
with how the RO weighed the medical evidence of record 
against the legal evaluatory criteria.  The Court has long 
held that allegations that previous adjudications improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  See Baldwin v. West, 13 Vet. 
App. 1, 5 (1999); Damrel v. Brown, 6 Vet. App. 242, 246 
(1994).  The Board has found no error of fact or of 
application of law or regulation in the determinations made 
in the June 1977 rating decision and thus finds no 
"undebatable" error; no error, which had it not been made 
in June 1977, would have manifestly changed the outcome of 
the June 1977 rating decision.  In sum, the reduction of the 
combined evaluation of residuals of a pituitary tumor from 
100 percent to 40 percent by the June 1977 was not 
undebatably erroneous.  There is thus no basis to find that 
the June 1977 rating decision involved CUE.

The Board concludes that the requirement of 38 U.S.C.A. 
§ 1318 that the veteran be in receipt of compensation at the 
100 percent rate due to service-connected disability for a 
period of 10 or more years prior to his death in October 
1991, or, would have been but for CUE in a prior decision, 
has not been met.  

The Board further notes, for the sake of argument, that, 
after the June 1977 rating decision, the next correspondence 
from the veteran was not received until 1994.  Thus, even 
were the medical evidence of record to show entitlement to a 
100 percent rating under the Rating Schedule or based on 
unemployability prior to 1994, the laws and regulations 
governing the assignment of effective dates provide no basis 
for assignment of a total rating 10 years prior to the 
veteran's death so as to render the appellant eligible for 
benefits under 38 U.S.C.A. § 1318.  Rather, governing 
regulations provide that, the effective date of an award of 
increased evaluation shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of the application therefor, 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(1), except that, the effective date of 
an award of increased compensation may be established at the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the application 
for an increased evaluation is received within one year from 
that date.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2).  In either case, no date earlier 
than 1993 would be warranted in this case and the 10-year 
requirement would not be met.

The Board has herein above considered every reasonable basis 
for assignment of a 100 percent evaluation at such a date as 
to meet the 10-year requirement under 38 U.S.C.A. § 1318.  
The Board is, however, constrained by the governing laws and 
regulations, which, in this case, provide no basis for 
relief.  Where the law and not the evidence is dispositive in 
a case, entitlement to VA benefits sought is denied due to 
the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, (1994).  Accordingly, as the veteran was not 
entitled to receive 100 percent disability for 10 years prior 
to his death, the appellant is not entitled to DIC benefits 
under 38 U.S.C.A. § 1318.  




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



